United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3328
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Walter Redawn Dixon

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: April 8, 2013
                               Filed: June 28, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Defendant Walter Dixon pleaded guilty to one count of conspiracy to distribute
100 grams or more of heroin within 1,000 feet of a school, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(B), 846, and 860. The district court1 accepted Dixon's plea
and sentenced him to 194 months' imprisonment and 8 years of supervised release.
Dixon now challenges his sentence, arguing that the Sentencing Commission
exceeded its authority by encouraging unfettered prosecutorial discretion, that the
Sentencing Guidelines do not reduce sentencing disparity–especially when Dixon is
compared to his co-conspirators–because the Guidelines shift discretion from the
judiciary to prosecutors, and that allowing prosecutors to exercise sentencing
discretion violates the separation of powers doctrine. We affirm.

       Dixon's plea agreement contained an appeal waiver that allowed him to appeal
his sentence only in three limited circumstances: "(1) if the sentence is not in
accordance with this plea agreement; (2) if the sentence imposed exceeds the
maximum statutory penalty; and (3) if the sentence is constitutionally defective."
After carefully reviewing the record, we conclude Dixon knowingly and voluntarily
entered into a valid plea agreement and appeal waiver and no miscarriage of justice
will result from enforcing the appeal waiver. See United States v. Andis, 333 F.3d
886, 889-92 (8th Cir. 2003) (en banc). Accordingly, as the appeal waiver forecloses
all but one of his arguments, we only address Dixon's constitutional challenge
concerning the separation of powers doctrine. We review for plain error. United
States v. Thornberg, 676 F.3d 703, 706 (8th Cir. 2012), cert. denied, 133 S. Ct. 1654
(2013).

      Before the district court, Dixon argued that to avoid sentencing disparity, he
should receive a sentence consistent with the sentence other co-conspirators received
in this case, around 120 months' imprisonment. Dixon complained that the
government held him more accountable for a drug death and a serious injury than the
other members of the conspiracy. Apparently recognizing that he has agreed to very


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
limited appellate review, Dixon attempts to recast this argument as a constitutional,
separation of powers challenge. That is, Dixon now seems to assert that the
Sentencing Commission has unconstitutionally delegated authority to the executive
branch, giving the prosecution too much discretion in sentencing decisions. And,
further, according to Dixon, in exercising sentencing discretion, the executive branch
exercises power "better wielded by an impartial judiciary."

       Neither the Supreme Court nor this circuit has found any merit in challenges
to the Sentencing Guidelines on separation of powers grounds. See, e.g., Mistretta
v. United States, 488 U.S. 361, 412 (1989) (no separation of powers violation in
congressional delegation of authority to the Sentencing Commission); United States
v. Grant, 886 F.2d 1513, 1513-14 (8th Cir. 1989) (no separation of powers violation
where Guidelines require a government motion before district court may grant a
departure). So, too, we have recognized that "[t]he Guidelines were not meant to
infringe upon the usual discretion of the executive branch," and "any disparities
arising from appropriate prosecutorial practices (or sentences resulting from those
practices) are justified under the Guidelines." United States v. Buckendahl, 251 F.3d
753, 761, 763 (8th Cir. 2001). Dixon has failed to cite a single case that even
tangentially supports his appeal. Therefore, given a complete lack of precedent
supporting Dixon's broad constitutional challenge, we find no merit in his argument
on plain error review.

      We affirm.
                       ______________________________




                                         -3-